IN THE SUPREME COURT OF TEXAS

                                            NO. 17-0501


                    TEXAS MUTUAL INSURANCE COMPANY, PETITIONER,

                                                  v.

                  BERTILA CHICAS, INDIVIDUALLY AND AS BENEFICIARY OF
                       SANTIAGO CHICAS, DECEASED, RESPONDENT

                               ON PETITION FOR REVIEW FROM THE
                        COURT OF APPEALS FOR THE FIRST DISTRICT OF TEXAS


                                     Argued January 22, 2019


          JUSTICE BROWN delivered the opinion of the Court.

          JUSTICE BUSBY did not participate in the decision.


          In this case we consider whether the 45-day deadline to seek judicial review of a decision

by a Division of Workers’ Compensation appeals panel is jurisdictional. The trial court granted a

defendant’s plea to the jurisdiction and dismissed a judicial-review claim that had been filed after

the 45-day deadline. The court of appeals reversed, holding that while the 45-day deadline is

mandatory, it is not jurisdictional. For the reasons below, we agree with the court of appeals and

affirm.

                                                  I

          On March 17, 2012, Santiago Chicas was doing yard work at the home of Peyton Waters,

Jr., when he fell from a ladder and sustained fatal injuries. Waters was the majority owner of
Spartan Equipment and Supply, Inc., where Santiago was employed. Santiago’s wife, Bertila

Chicas (Chicas), sought workers’ compensation benefits from Spartan Equipment’s insurer, Texas

Mutual Insurance Company. After Texas Mutual disputed the claim, Chicas initiated

administrative proceedings to resolve the issue at the Texas Department of Insurance, Division of

Workers’ Compensation.

       During the administrative proceedings, a hearing officer concluded after a contested-case

hearing that Santiago was not an employee of Spartan Equipment at the time of his injury and

therefore his injury was not compensable. Chicas appealed the hearing officer’s determinations to

an appeals panel. On January 5, 2015, the Division notified Chicas that after review by the panel,

the hearing officer’s decision and order was final. The notice also stated, consistent with Texas

Labor Code section 410.252(a), that “[i]f you are not satisfied with this decision and desire to have

the dispute resolved in court, then you must file a lawsuit in the appropriate district court not later

than the 45th day after the date on which the Division of Workers’ Compensation mailed the parties

the decision.”

       Meanwhile, while the administrative proceedings were still pending, Chicas had filed a

wrongful-death suit in probate court against Spartan Equipment and others. On February 4, 2015,

well within the 45-day deadline to seek review of the appeals-panel decision, Chicas amended her

probate-court pleadings to add Texas Mutual as a defendant, seeking judicial review of the

administrative decision. Six months later, Texas Mutual filed a plea to the jurisdiction and argued

that the probate court could not exercise jurisdiction over a judicial review that had no relationship

to the administration of an estate. The probate court granted Texas Mutual’s plea.




                                                  2
        Twelve days after the probate court dismissed her claims, Chicas again filed suit against

Texas Mutual but in district court, “seek[ing] judicial review of the Appeals Panel Decision.”

Texas Mutual filed another plea to the jurisdiction, asserting (1) that the 45-day deadline to seek

judicial review of an appeals-panel decision is jurisdictional and (2) because Chicas filed suit in

the district court after the deadline had passed, that court lacked jurisdiction. The district court

granted Texas Mutual’s plea to the jurisdiction and dismissed Chicas’s claims against it in their

entirety.

        Chicas appealed. The court of appeals reversed, holding that the 45-day deadline for filing

judicial-review claims in section 410.252(a) is not a jurisdictional statutory prerequisite.

522 S.W.3d 67, 68 (Tex. App.―Houston [1st Dist.] 2017). Therefore, it concluded that the trial

court erred in granting Texas Mutual’s plea to the jurisdiction. Id. at 74–75. The court did not

address whether Chicas’s claims were timely, noting that the limitations issue was properly left

for resolution by way of a motion for summary judgment. Id. at 75 n.4. We granted Texas Mutual’s

petition for review. It is undisputed that Chicas filed suit in district court after the 45-day deadline

had passed. So, we must determine whether Chicas’s failure to file suit before the deadline

deprived the district court of jurisdiction. See City of DeSoto v. White, 288 S.W.3d 389, 395 (Tex.

2009) (“The failure of a jurisdictional requirement deprives the court of the power to act . . . .”

(quoting Univ. of Tex. Sw. Med. Ctr. at Dall. v. Loutzenhiser, 140 S.W.3d 351, 359 (Tex. 2004)).




                                                   3
                                                 II

                                                 A

       The parties agree the 45-day deadline to seek judicial review of an appeals-panel decision

is mandatory, but “just because a statutory requirement is mandatory does not mean that

compliance with it is jurisdictional.” Id. at 395 (quoting Albertson’s, Inc. v. Sinclair, 984 S.W.2d
958, 961 (Tex. 1999)). Nearly a century ago, we held that where a cause of action is derived from

a statute, including a suit challenging a workers’ compensation award, “strict compliance with all

statutory prerequisites is necessary to vest a trial court with jurisdiction.” Prairie View A & M

Univ. v. Chatha, 381 S.W.3d 500, 510 (Tex. 2012) (citing Mingus v. Wadley, 285 S.W. 1084, 1087

(Tex. 1926)). This remained the law for decades and, consistent with Mingus, multiple courts of

appeals treated the statutory deadline for seeking judicial review of an appeals-panel decision as

mandatory and jurisdictional. See, e.g., Tex. Workers’ Comp. Comm’n v. Hartford Accident &

Indem. Co., 952 S.W.2d 949, 952 (Tex. App.—Corpus Christi–Edinburg 1997, pet. denied);

Adkins v. Ector Cty. Indep. Sch. Dist., 969 S.W.2d 142, 143 (Tex. App.—El Paso 1998), pet.

denied, 989 S.W.2d 363 (Tex. 1999) (per curiam); Morales v. Emp’rs Cas. Co., 897 S.W.2d 866,

868 (Tex. App.—San Antonio 1995, writ denied).

       But in Dubai Petroleum Co. v. Kazi, 12 S.W.3d 71, 76 (Tex. 2000), we identified concerns

with the approach to subject-matter jurisdiction that we set out in Mingus. We recognized that

although Mingus was consistent with the dominant approach at the time it was decided, “the

modern direction of policy is to reduce the vulnerability of final judgments to attack on the ground

that the tribunal lacked subject matter jurisdiction.” Id. at 76 (quoting RESTATEMENT (SECOND) OF




                                                 4
JUDGMENTS § 11 cmt. e, at 113 (1982)). We overruled Mingus “to the extent that it characterized

the plaintiff’s failure to establish a statutory prerequisite as jurisdictional.” Id.

        Following Dubai, in In re United Services Auto Ass’n, 307 S.W.3d 299, 304 (Tex. 2010)

[hereafter, USAA], we analyzed another statutory deadline for filing suit to determine whether it

was jurisdictional. The plaintiff in that case timely filed a discrimination claim under the Texas

Commission on Human Rights Act in county court. Id. at 304. That court entered judgment for

him, but we vacated it because the amount in controversy exceeded the county court’s

jurisdictional limit. Id. at 305. The plaintiff re-filed suit in district court and the defendant filed a

plea to the jurisdiction, asserting that the plaintiff failed to file suit within the two-year deadline as

provided for in the Act. Id. at 305. We explained that after Dubai, “we have been ‘reluctant to

conclude that a provision is jurisdictional, absent clear legislative intent to that effect.’” Id. at 306

(quoting City of DeSoto, 288 S.W.3d at 393). We examined the statutory language of the Act,

noting that we presume the Legislature did not intend to make a provision jurisdictional and that

this presumption can only be overcome with clear contrary legislative intent. Id. at 307. After

considering the language of the statute, Dubai and subsequent cases, and the purpose of the Act,

we concluded that the two-year period for filing suit was mandatory but not jurisdictional. Id. at

310.

        As the court of appeals in this case noted, after Dubai and USAA, some courts of appeals

continued to hold that the 45-day deadline to file suit under section 410.252(a) is jurisdictional

without applying the USAA analysis to decide the issue. 522 S.W.3d at 71 (citing Davis v. Am.

Cas. Co., 408 S.W.3d 1, 6 (Tex. App.—Amarillo 2012, pet. denied); Fire & Cas. Ins. Co. v.

Miranda, 293 S.W.3d 620, 624–25 (Tex. App.—San Antonio 2009, no pet.); LeBlanc v. Everest



                                                    5
Nat’l Ins. Co., 98 S.W.3d 786, 787 (Tex. App.—Corpus Christi 2003, no pet.); Argonaut Sw. Ins.

Co. v. Walker, 64 S.W.3d 654, 657 (Tex. App.—Texarkana 2001, pet. denied); Johnson v. United

Parcel Serv., 36 S.W.3d 918, 921 (Tex. App.—Dallas 2001, pet. denied); DeVore v. Am. Mfr.’s

Mut. Ins. Co., No. 01-07-00495-CV, 2008 WL 2611886, at *2 (Tex. App.—Houston [1st Dist.]

June 27, 2008, no pet.) (mem. op.)). Texas Mutual agrees with this approach and asserts that Dubai

and USAA are not controlling here because they do not involve judicial-review appeals from

administrative rulings. We disagree. In City of DeSoto, 288 S.W.3d at 394, we rejected a claim

that the reasoning in Dubai did not apply in the case of an appeal to a hearing examiner. We

explained that even though Dubai dealt with a court of general jurisdiction, the focus post-Dubai

is to strengthen the finality of judgments and reduce the possibility of delayed attacks. Id. We

concluded that this focus also applied to decisions and judgments of a hearing examiner. Id. We

see no reason that this focus should also not apply to judicial appeals from administrative rulings.

See also USAA, 307 S.W.3d at 306–07 (discussing various statutory requirements in different types

of suits that the Court has analyzed under Dubai to determine whether they are jurisdictional).

       Turning to the statutory requirement in this case, we presume the Legislature did not intend

the 45-day filing deadline to be jurisdictional, but “[t]o determine whether a statutory requirement

is jurisdictional, we apply statutory interpretation principles.” City of DeSoto, 288 S.W.3d at 394.

We may consider: (1) the plain meaning of the statute, (2) whether the statute contains specific

consequences for noncompliance, (3) the purpose of the statute, and (4) the consequences that

would result from each construction. Crosstex Energy Servs., L.P. v. Pro Plus, Inc., 430 S.W.3d
384, 392 (Tex. 2014) (citing City of DeSoto, 288 S.W.3d at 395; Helena Chem. Co. v. Wilkins, 47
S.W.3d 486, 495 (Tex. 2001)). Looking to the statutory language, it provides:



                                                 6
       Time for Filing Petition; Venue
       (a) A party may seek judicial review by filing suit not later than the 45th day after
           the date on which the division mailed the party the decision of the appeals panel.
           For purposes of this section, the mailing date is considered to be the fifth day
           after the date the decision of the appeals panel was filed with the division.

       (b) The party bringing suit to appeal the decision must file a petition with the
           appropriate court in:
           (1) the county where the employee resided at the time of the injury or death, if
               the employee is deceased . . . .

TEX. LAB. CODE § 410.252.

       We agree with the court of appeals that there is no explicit language in this statute that

indicates the Legislature clearly intended the 45-day deadline in subsection (a) to be

jurisdictional―it does not refer to the trial court’s jurisdiction in any way. But cf. TEX. GOV’T

CODE § 311.034 (“Statutory prerequisites to a suit, including the provision of notice, are

jurisdictional requirements . . . .” (emphasis added)). Texas Mutual asserts that we should not

consider just the provision itself, but we should consider the context of the entire Workers’

Compensation Act. See Helena Chem., 47 S.W.3d at 493 (construing a statute to determine

whether it was mandatory and noting “we must always consider the statute as a whole rather than

its isolated provisions”). Texas Mutual points to other provisions in the Labor Code that it claims

show the Legislature intends to excuse strict compliance with statutory requirements only when it

specifically provides express savings provisions. See TEX. LAB. CODE § 409.002 (providing that

failure to notify an employer of an injury as required by statute relieves the employer’s liability

except in certain enumerated circumstances); id. § 409.008 (providing that the deadline to file a

claim does not begin to run in certain instances). We disagree that these provisions indicate an

intent for section 410.252(a) to be jurisdictional. Even if we could read the lack of a savings clause

in section 410.252(a) to indicate that the Legislature intended strict compliance with the 45-day


                                                  7
deadline, strict compliance does not equate to a jurisdictional requirement. See City of DeSoto, 288
S.W.3d at 395 (“[J]ust because a statutory requirement is mandatory does not mean that

compliance with it is jurisdictional.”). We do not see the lack of a savings clause as clear legislative

intent to overcome the presumption that the requirement is not jurisdictional. See id. at 394.

        Texas Mutual also points to subsections (c) and (d) of section 410.252 to support its claim

that the filing deadline is jurisdictional. Those subsections provide:

        (c) If a suit under this section is filed in a county other than the county described
            by Subsection (b), the court, on determining that it does not have jurisdiction to
            render judgment on the merits of the suit, shall transfer the case to a proper
            court in a county described by Subsection (b). Notice of the transfer of a suit
            shall be given to the parties. A suit transferred under this subsection shall be
            considered for all purposes the same as if originally filed in the court to which
            it is transferred.

        (d) If a suit is initially filed within the 45-day period in Subsection (a), and is
            transferred under Subsection (c), the suit is considered to be timely filed in the
            court to which it is transferred.

TEX. LAB. CODE § 410.252. Texas Mutual relies on the language providing that if a suit is filed in

the wrong county, the court “on determining that it does not have jurisdiction to render judgment

. . . shall transfer the case to a proper court” to claim that such a court does not have jurisdiction

over the case. It notes that the Legislature conferred limited jurisdiction on those courts only to

transfer to the proper county, but chose not to include a similar savings clause for an untimely

filing. This, Texas Mutual argues, shows an intent that the filing deadline be considered

jurisdictional.

        Again, we disagree. In Morales v. Liberty Mut. Ins. Co., 241 S.W.3d 514, 516 n.1 (Tex.

2007), we noted that although the Legislature provided in subsection (c) that when suit is filed in

the wrong county the court may determine that it “does not have jurisdiction,” the Legislature



                                                   8
clearly did not mean subject-matter jurisdiction because it provided for transfer as a remedy rather

than dismissal. If the Legislature did not intend for the requirement regarding where suit is to be

filed to be jurisdictional, we do not see clear legislative intent for the requirement regarding when

suit is to be filed to be jurisdictional.

        Further, the lack of a savings clause in section 410.252(a) brings us to another

consideration for determining whether a statutory requirement is jurisdictional―whether the

statute contains specific consequences for noncompliance. “If a provision requires that an act be

performed within a certain time without any words restraining the act’s performance after that

time, the timing provision is usually directory.” Helena Chem., 47 S.W.3d at 495. And when a

statute does not require dismissal for failure to comply, this weighs in favor of a finding that it is

not jurisdictional. Id. (“If the Legislature had intended dismissal to be the consequence of a failure

to hear a forfeiture case within the prescribed period, it could easily have said so.” (quoting State

v. $435,000, 842 S.W.2d 642, 644 (Tex. 1992))).

        We next consider the purpose of the statute. Texas Mutual points to the purposes of the

Workers’ Compensation Act―to provide prompt resolution of disputes and payment of benefits

and “speed up the time for the entire dispute resolution process.” See Tex. Mut. Ins. Co. v. Ruttiger,

381 S.W.3d 430, 440 (Tex. 2012). Chicas points to the Act’s purpose of “compensating injured

workers and their dependents.” See Albertson’s, Inc. v. Sinclair, 984 S.W.2d 958, 961 (Tex. 1999).

Treating the deadline in section 410.252(a) as mandatory and not jurisdictional would not frustrate

any of those purposes. While Texas Mutual claims that if the statutory deadline is not jurisdictional

and a party may seek judicial review “long after the agency determination is final,” a defendant

may still challenge a late-filed petition even if the deadline is not jurisdictional. See City of DeSoto,



                                                   9
288 S.W.3d at 393 (noting that consequences may flow from a party’s failure to comply with a

non-jurisdictional requirement when timely asserted).

        Next, we consider the consequences that result from each construction. If the 45-day

deadline is jurisdictional, this would leave final judgments vulnerable to attack on the ground that

the deadline was not met. “It is preferable to ‘avoid a result that leaves the decisions and judgments

of [a tribunal] in limbo and subject to future attack, unless that was the Legislature’s clear intent.’”

USAA, 307 S.W.3d at 310 (quoting City of DeSoto, 288 S.W.3d at 394). Texas Mutual asserts that

if the deadline is not jurisdictional and the tolling provision in the Civil Practice and Remedies

Code is applied to judicial-review actions, this could potentially delay final compensability

decisions. See TEX. CIV. PRAC. & REM. CODE § 16.064(a) (providing that “[t]he period between

the date of filing an action in a trial court and the date of a second filing of the same action in a

different court suspends the running of the applicable statute of limitations” in certain situations).

As explained below, we do not decide today whether section 16.064 applies in this case. However,

the Legislature provided for judicial review and also provided that if a judicial-review suit is filed

in the wrong county, the suit shall be transferred and considered timely filed. TEX. LAB. CODE

§ 410.252(c)–(d). The Legislature anticipated these potential delays in final compensability

decisions and the deadline not being jurisdictional does not alter them.

        In addition to the above factors, Texas Mutual also urges us to consider “whether the statute

defines and restricts the class of cases a district court may hear.” This factor was addressed in

Sierra Club v. Tex. Nat. Res. Conservation Comm’n, 26 S.W.3d 684, 688 (Tex. App.—Austin

2000), aff’d on other grounds, 70 S.W.3d 809 (Tex. 2002), in which the court of appeals concluded

that because the statutes at issue did not “define, enlarge, or restrict the class of causes the court



                                                  10
may decide or the relief that may be awarded,” a failure to comply with the statutory requirements

was not jurisdictional. Id. Other courts of appeals, including the court in this case, have followed

Sierra Club and recognized this as a consideration when determining whether a statutory

requirement is jurisdictional. 522 S.W.3d at 72; see, e.g., Heart Hosp. IV, L.P. v. King, 116 S.W.3d
831, 838 (Tex. App.—Austin 2003, pet. denied); Tex. Dep’t of Transp. v. Beckner, 74 S.W.3d 98,

103 (Tex. App.—Waco 2002, no pet.). However, we decline to consider factors other than those

set out in our precedent. See Crosstex Energy, 430 S.W.3d at 392 (citing City of DeSoto, 288
S.W.3d at 395; Helena Chem., 47 S.W.3d at 495).

       Finally, Texas Mutual also claims that the deadline is jurisdictional because it is an integral

element of the Legislature’s carefully crafted workers’ compensation dispute-resolution system.

We have consistently recognized the workers’ compensation system as a “comprehensive statutory

scheme.” Liberty Mut. Ins. Co. v. Adcock, 412 S.W.3d 492, 493 (Tex. 2013); see In re Accident

Fund Gen. Ins. Co., 543 S.W.3d 750, 752 (Tex. 2017) (per curiam) (“The Workers’ Compensation

Act ‘provides the exclusive procedures and remedies for claims alleging that a workers’

compensation carrier has improperly investigated, handled, or settled a workers’ claim for

benefits.’” (quoting In re Crawford & Co., 458 S.W.3d 920, 923–24 (Tex. 2015))). Texas Mutual

claims that the Legislature’s clear intent to define the boundaries of the workers’ compensation

dispute-resolution process indicates that the filing deadline is jurisdictional because it shows an

intent to circumscribe judicial-review jurisdiction. But our considerations above take into account

the context of the deadline at issue and encompass the Legislature’s intent as reflected in the Act.

The Legislature has set out multiple specific requirements in the Act. See, e.g., TEX. LAB. CODE

§ 409.021(a) (requiring an insurance carrier to initiate workers’ compensation benefits within 15



                                                 11
days of receiving notice of an injury); § 410.202 (setting out the requirements to appeal the

decision of a hearing officer). And while the Legislature did set out a 45-day deadline to seek

judicial review, as explained above, nothing in the Act indicates an intent for that deadline to be

jurisdictional. See City of DeSoto, 288 S.W.3d at 395 (“‘Since the Legislature is bound to know

the consequences of making a requirement jurisdictional, one must ask, in trying to determine

legislative intent, whether the Legislature intended those consequences.’” (quoting Loutzenhiser,
140 S.W.3d at 359)).

       We conclude that the 45-day deadline to seek review from an appeals-panel decision in

section 410.252(a) is not jurisdictional. Multiple courts of appeals have held otherwise. See Davis

v. Am. Cas. Co., 408 S.W.3d 1, 6 (Tex. App.—Amarillo 2012, pet. denied); Fire & Cas. Ins. Co.

v. Miranda, 293 S.W.3d 620, 624–25 (Tex. App.—San Antonio 2009, no pet.); Tex. Mun. League

Intergovernmental Risk Pool v. Burns, 209 S.W.3d 806, 812 (Tex. App.—Fort Worth 2006, no

pet.); LeBlanc v. Everest Nat’l Ins. Co., 98 S.W.3d 786, 787 (Tex. App.—Corpus Christi–Edinburg

2003, no pet.); Johnson v. United Parcel Serv., 36 S.W.3d 918, 921 (Tex. App.—Dallas 2001, pet.

denied); Argonaut Sw. Ins. v. Walker, 64 S.W.3d 654, 657 (Tex. App.—Texarkana 2001, pet.

denied); DeVore v. Am. Mfr.’s Mut. Ins. Co., No. 01-07-00495-CV, 2008 WL 2611886, at *2–3

(Tex. App.—Houston [1st Dist.] June 27, 2008, no pet.) (mem. op.). To the extent these cases

conflict with our holding in this case, we overrule them.

                                                 B

       Next, Texas Mutual asserts that the court of appeals incorrectly held that the filing deadline

in section 410.252(a) “is a statute of limitations” and signaled that the tolling provision of Civil

Practice and Remedies Code section 16.064 would apply. 522 S.W.3d at 74 & 75 n.4. Texas



                                                12
Mutual urges this Court to reverse the court of appeals’ statute-of-limitations holding and hold that

the Workers’ Compensation Act precludes application of procedures outside the Act, such as those

in the Civil Practice and Remedies Code. However, as noted by the court of appeals, Texas

Mutual’s plea to the jurisdiction relied entirely on its argument that the 45-day deadline at issue is

jurisdictional. Id. at 74. Having decided that issue, we do not decide any others and leave them

instead for resolution in the court below. See City of DeSoto, 288 S.W.3d at 393 (noting that

consequences may flow from a party’s failure to comply with a non-jurisdictional requirement).

                                                ***

       The 45-day deadline to file suit for judicial review of an appeals-panel decision in section

410.252(a) of the Labor Code is not jurisdictional. Accordingly, the trial court erred in granting

Texas Mutual’s plea to the jurisdiction based on Chicas’s failure to file suit in district court by the

deadline. We affirm the judgment of the court of appeals and remand the case to the trial court for

further proceedings consistent with this opinion.



                                                       ____________________________________
                                                       Jeffrey V. Brown
                                                       Justice


OPINION DELIVERED: April 5, 2019




                                                  13